IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-82,615-02


                    IN RE WILLIAM WALTER YOUNGSTROM, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. CR12355 IN THE 355TH DISTRICT COURT
                             FROM HOOD COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he has contacted the District Clerk of Hood County

two times to determine how much it will cost him to purchase certified copies of two DVDs which

were apparently introduced as evidence at his trial (State’s Exhibits 30 and 31), so that he may use

them in support of a federal habeas application. Relator alleges that the District Clerk has not

responded to his inquiries, and has not advised him of the cost to purchase certified copies of the two

exhibits.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of Hood
                                                                                                   2

County, is ordered to file a response by stating whether or not Relator has been advised of the total

cost of purchasing certified copies of State’s Exhibits 30 and 31 from his trial in cause number

CR12355 from the 355th District Court of Hood County, and if not, why not. This application for

leave to file a writ of mandamus shall be held in abeyance until Respondent has submitted the

appropriate response. Such response shall be submitted within 30 days of the date of this order.




Filed: February 10, 2016
Do not publish